SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) iMergent, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 45247Q100 (CUSIP Number) Steven G. Mihaylo P.O. Box 19790 Reno, Nevada 89511 (775) 338-4699 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) Copies to: Joseph J. Giunta, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 300 South Grand Avenue Los Angeles, California 90071 (213) 687-5000 November 20, 2007 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [ X ]. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. Names of Reporting Persons.Steven G. Mihaylo I.R.S. Identification Nos. of above persons (entities only).Not applicable. 2. Check the Appropriate Box if a Member of a Group (see Instructions) (A) [] (B) [] Not applicable. 3. SEC Use Only 4. Source of Funds (see Instructions) PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Nevada Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 2,400,000 8. Shared Voting Power None 9. Sole Dispositive Power 2,400,000 10. Shared Dispositive Power None 11. Aggregate Amount Beneficially Owned by Each Reporting Person 2,400,000 12. Check if the Aggregate Amount In Row (11) Excludes Certain Shares (See Instructions)[] 13. Percent of Class Represented by Amount in Row 11 20.1% 14. Type Of Reporting Person (See Instructions) IN Item 1. Security of Issuer. This statement on Schedule 13D (this “Statement”) relates to the common stock, par value $0.001 per share (“Common Stock”), of iMergent, Inc., a Delaware corporation (“iMergent”).iMergent’s principal executive offices are located at 745 East Technology Avenue, Orem, Utah 84097. Item 2. Identity and Background. (a)-(c)This Statement is being filed by Steven G. Mihaylo (“Mr. Mihaylo”), an individual.Mr. Mihaylo is a private investor and his address is P.O. Box 19790, Reno, Nevada 89511. (d)During the last five years, Mr. Mihaylo has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)During the last five years, Mr. Mihaylo has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Mr. Mihaylo is a citizen of the State of Nevada, United States of America. Item 3. Source and Amount of Funds or Other Consideration. Funds for the purchase of the shares of Common Stock reported herein were derived from Mr. Mihaylo's available personal funds.Mr. Mihaylo paid a total of approximately $54.17 million to acquire such shares. Item 4. Purpose of Transaction. Mr. Mihaylo has acquired the shares of Common Stock reported herein solely for investment purposes, and not with any plans or proposals that related to or would result in any of the transactions specified in clauses (a) through (i) of Item 4 of Schedule 13D.Mr. Mihaylo will continue to evaluate on an ongoing basis iMergent’s financial condition, business, operations and prospects, capital structure, competitive and strategic matters, management, market price of the Common Stock, conditions in securities markets generally, general economic and industry conditions and other factors.Accordingly, Mr. Mihaylo reserves the right to change his intentions and plans at any time as he deems appropriate and may purchase additional shares from time-to-time depending on market conditions.In addition, Mr. Mihaylo may make suggestions to management regarding the future conduct of the business. Item 5. Interest in Securities of the Issuer. (a)As of November 28, 2007, Mr. Mihaylo beneficially owned an aggregate of 2,400,000 shares of Common Stock, representing approximately 20.1% of the outstanding Common Stock (based on 11,957,931 shares outstanding as of October 31, 2007, as reported in iMergent’s Form 10-Q for the quarter ended September 30, 2007).All 2,400,000 shares of Common Stock beneficially owned by Mr. Mihaylo are held by The Steven G. Mihaylo Trust, of which Mr. Mihaylo is the sole trustee. (b)Mr. Mihaylo has the sole power to vote or direct the vote and sole power to dispose of and direct the disposition of all of the shares of Common Stock of which he is the beneficial owner. (c)The following table sets forth the transactions in the Common Stock effected by Mr. Mihaylo during the past 60 days: Date Party Type of Transaction Type of Security # of Shares Price Per Share 09/21/2007 Steven G. Mihaylo Purchase Common Stock 100 $21.50 09/21/2007 Steven G. Mihaylo Purchase Common Stock 57900 $21.45 09/21/2007 Steven G. Mihaylo Purchase Common Stock 400 $21.45 09/21/2007 Steven G. Mihaylo Purchase Common Stock 41600 $21.45 09/21/2007 Steven G. Mihaylo Purchase Common Stock 100 $21.45 09/21/2007 Steven G. Mihaylo Purchase Common Stock 2200 $22.50 09/21/2007 Steven G. Mihaylo Purchase Common Stock 2400 $25.00 09/24/2007 Steven G. Mihaylo Purchase Common Stock 2900 $22.50 09/24/2007 Steven G. Mihaylo Purchase Common Stock 205500 $22.50 09/27/2007 Steven G. Mihaylo Purchase Common Stock 5000 $22.35 09/27/2007 Steven G. Mihaylo Purchase Common Stock 10000 $22.50 09/28/2007 Steven G. Mihaylo Purchase Common Stock 21300 $22.50 10/01/2007 Steven G. Mihaylo Purchase Common Stock 53000 $23.40 10/02/2007 Steven G. Mihaylo Purchase Common Stock 80000 $23.45 10/02/2007 Steven G. Mihaylo Purchase Common Stock 50000 $23.49 10/02/2007 Steven G. Mihaylo Purchase Common Stock 100000 $23.50 10/16/2007 Steven G. Mihaylo Purchase Common Stock 100000 $23.05 10/16/2007 Steven G. Mihaylo Purchase Common Stock 20000 $23.10 10/16/2007 Steven G. Mihaylo Purchase Common Stock 40000 $23.15 10/16/2007 Steven G. Mihaylo Purchase Common Stock 300 $25.00 10/18/2007 Steven G. Mihaylo Purchase Common Stock 20000 $23.20 10/19/2007 Steven G. Mihaylo Purchase Common Stock 56100 $22.50 10/20/2007 Steven G. Mihaylo Purchase Common Stock 80000 $25.00 10/20/2007 Steven G. Mihaylo Purchase Common Stock 150000 $25.00 10/20/2007 Steven G. Mihaylo Purchase Common Stock 60000 $25.00 10/20/2007 Steven G. Mihaylo Purchase Common Stock 50000 $25.00 10/20/2007 Steven G. Mihaylo Purchase Common Stock 10000 $25.00 10/20/2007 Steven G. Mihaylo Purchase Common Stock 1000 $25.00 10/20/2007 Steven G. Mihaylo Purchase Common Stock 1000 $25.00 10/20/2007 Steven G. Mihaylo Purchase Common Stock 18000 $25.00 10/20/2007 Steven G. Mihaylo Purchase Common Stock 10000 $25.00 10/20/2007 Steven G. Mihaylo Purchase Common Stock 40000 $25.00 10/20/2007 Steven G. Mihaylo Purchase Common Stock 79700 $25.00 10/22/2007 Steven G. Mihaylo Purchase Common Stock 900 $21.76 10/22/2007 Steven G. Mihaylo Purchase Common Stock 100 $21.84 10/22/2007 Steven G. Mihaylo Purchase Common Stock 400 $21.85 10/22/2007 Steven G. Mihaylo Purchase Common Stock 100 $21.86 10/22/2007 Steven G. Mihaylo Purchase Common Stock 3200 $21.87 10/22/2007 Steven G. Mihaylo Purchase Common Stock 2900 $21.88 10/22/2007 Steven G. Mihaylo Purchase Common Stock 100 $21.89 10/22/2007 Steven G. Mihaylo Purchase Common Stock 6200 $21.90 11/08/2007 Steven G. Mihaylo Purchase Common Stock 5000 $22.50 11/08/2007 Steven G. Mihaylo Purchase Common Stock 2500 $22.50 11/09/2007 Steven G. Mihaylo Purchase Common Stock 7500 $22.50 11/12/2007 Steven G. Mihaylo Purchase Common Stock 15000 $22.50 11/13/2007 Steven G. Mihaylo Purchase Common Stock 400 $22.50 11/14/2007 Steven G. Mihaylo Purchase Common Stock 12500 $22.50 11/17/2007 Steven G. Mihaylo Purchase Common Stock 42800 $22.50 11/17/2007 Steven G. Mihaylo Purchase Common Stock 14300 $22.50 11/17/2007 Steven G. Mihaylo Purchase Common Stock 10000 $22.50 11/17/2007 Steven G. Mihaylo Purchase Common Stock 20000 $22.50 11/17/2007 Steven G. Mihaylo Purchase Common Stock 25500 $22.50 11/17/2007 Steven G. Mihaylo Purchase Common Stock 4500 $22.50 11/17/2007 Steven G. Mihaylo Purchase Common Stock 19900 $22.50 11/17/2007 Steven G. Mihaylo Purchase Common Stock 20100 $22.50 11/19/2007 Steven G. Mihaylo Purchase Common Stock 600 $16.00 11/19/2007 Steven G. Mihaylo Purchase Common Stock 5000 $16.05 11/19/2007 Steven G. Mihaylo Purchase Common Stock 600 $16.10 11/20/2007 Steven G. Mihaylo Purchase Common Stock 1300 $16.20 11/20/2007 Steven G. Mihaylo Purchase Common Stock 400 $16.92 11/20/2007 Steven G. Mihaylo Purchase Common Stock 10700 $17.12 11/20/2007 Steven G. Mihaylo Purchase Common Stock 31400 $17.00 (d)No other person is known by Mr. Mihaylo to have the right to receive or power to direct the receipt of dividends from, or the proceeds from the sale of, the shares of Common Stock beneficially owned by Mr. Mihaylo. (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. None. Item 7. Material to be Filed as Exhibits. None. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:November 28, 2007 /s/ Steven G. Mihaylo Steven G. Mihaylo
